          Case 9:20-cv-00118-DLC Document 35 Filed 08/19/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

ROWENA STURDEVANT and JAMES
DEAN STURDEVANT as Trustee of                           CV 20-118-M-DLC
Rowena Sturdevant’s Irrevocable Trust,
                                                            JUDGMENT
                      Plaintiffs,

  vs.

NATIONAL WESTERN LIFE
INSURANCE CO., a Texas corporation,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
  Defendant National Western Life Insurance Company in accordance with the
  Court’s Order, and this matter is now closed.

        Dated this 19th day of August, 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
